Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8,10 are under rejection.  Applicants elected manipulating the expression of a HLA-C ligand molecule.  Claims 11-13 are withdrawn along with the species for manipulating the expression of a HLA-Bw4 ligand molecule.  The 112(a) rejection has been withdrawn because of the recent amendment.  The newest amendment has resulted in the former 112(b) rejection being withdrawn and a new 112(b) rejection put forth.  The 103 rejections are maintained with modifications to fit the new claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 16, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-053042 application as required by 37 CFR 1.55.

Response to Applicants’ Arguments/Amendments

Independent claim one states that the cells can either be modified to express at least one HLA-C or a HLA-Bw4 ligand molecule.  The cell does not have to express both simultaneously.  A restriction was sent out November 24, 2020 which required applicant to select either forcing the expression of a HLA-C group or forcing the 
Applicants appear to argue that West is a teaching away from inducing HLA-C expression.  West is not a teaching away.  Paragraph 12 actually states, “Transplant centers do not usually consider potential incompatibilities at other HLA loci, such as HLA-C and HLA-DPB1, although mismatches at these loci can also contribute to rejection (Paragraph 12).”  This really isn’t a teaching away.  The reference just states that many centers are not concerned with expression of HLA-C.  The reference is actually providing motivation for testing HLA-C expression because mismatch of HLA-C can contribute to rejection.
Applicants also argue that West and Kawamoto focus on the combination of HLA-A, HLA-B, and HLA-DR loci and that the combinations of all produce billions of possible allele combinations.   Applicants further argue that although Kawamoto does state that the most frequent haplotypes involve the following four loci A-B-C-DR and that an artisan would have been motivated to have used cells that were homozygous for such loci, “there are billions of possibilities of allele combinations.”  

The secondary reference, Kawamoto, states that distinct groups in each region have the same HLA-A, HLA-B, and HLA-DR loci combinations.  For example, Kawamoto discusses that “One iPSC   carrying the most frequent HLA haplotype in the 
	Applicants also argue that iPSC cells transduced with genes encoding for HLA-C2 ligand ameliorate the cytotoxic effects of NK cells.  This argument is not commensurate in scope with the instant set of claims because transduction of a gene encoding for HLA-C2 and/or a cell expressing a HLA-C2 ligand is not even being claimed.  Even if the transduction of a gene encoding for HLA-C2 ligand ameliorates NK issues associated with HLA-C ligand mismatch, that argument is not commensurate in scope with the instant claim set because there is no mention of the HLA-C2 ligand or genes that encode for that ligand in the instant set of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim has been 
Claim 10 is contradictory because claim 1, which claim 10 depends from, states that the HLA-C is different between donor and recipient and claim 10 states that the HLA-C is the same between donor and recipient.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 20040091936).
West teaches tailoring donor transplant cells to more closely match a recipient’s MHC haplotype by inserting or deleting genes for HLA alleles present or not present in said recipients by genetic modification methods known in the art.  MHC genes encode HLA proteins; HLA proteins are referred to as MHC proteins (Paragraph 7).  West .

Claims 1-8,10 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20040091936) in view of Kawamoto “Regenerative Medicine from Immunological Perspective” (2014)
West teaches the dependent claims as discussed above.  West further teaches a desire to modify cells to be haplotype homozygous so as to allow for better matching with recipient cells ([0100]).  West does not specifically teach that the cells are induced pluripotent stem cells (iPSC).However, an artisan would be motivated to modify iPSC in the manner discussed above and taught by West because Kawamoto reference teaches the use of iPSC banks with large and diverse collection of haplotype can be made to have cells available for transplantation.  Kawamoto does state that the most frequent haplotype involves the following four loci A-B-C-DR……An artisan would have as in instant Claims, 1,5-6, 8-10
Dependent Claims taught by West
West teaches wherein the cultured cells or tissues for transplantation are those induced from stem cells (Paragraphs 29-32) as in instant Claim 2,
West teaches wherein the cultured cells or tissues for transplantation are differentiated in vitro from ES cells or iPS cells.  The instant set of claims have not distinguished iPS cells from pluripotent/embryonal stem cells structurally and/or functionally.  The use of pluripotent and embryonal stem cells are taught in Paragraph 32 of West as in instant Claim 3,8-10. Paragraph 32 teaches that cells/tissue for transplantation are those differentiated from iPS cells induced from a cell or a donor who is homozygous for MHC alleles (Paragraph 32).  MHC alleles can encode for HLA proteins as in instant Claim 4
In paragraph 12, West states that the 3 most important proteins to match to recipients are HLA-A, HLA-B, and HLA-DR.  Since these are the most significant HLA haplotypes, it would make sense to create cells that were homozygous for HLA-A, HLA-B, and HLA-DR as in instant Claim 5.
Similarly, West teaches in paragraph 12 that HLA-C compatibility is also important as well because HLA-C mismatches between donor and recipient can as in instant Claim 6, 8-10
West teaches wherein the cells induced from a cell of a donor homozygous for HLA haplotypes are stored in a cell bank in connection with information regarding HLA of the donors(Abstract, Paragraph 4) as in instant Claim 7
West teaches wherein the step of forcing the expression of the HLA ligand molecule in the cultured cells or tissues for transplantation comprises the step of introducing a gene encoding the desired HLA-ligand molecule into the desired cells to be transplanted (Paragraph 96) as in instant Claim 9, 
West teaches wherein the HLA ligand molecule to be introduced into the cultured cells or tissue for transplantation is the same HLA ligand molecule as that expressed in the recipient (Paragraphs 4, 12) as in instant Claim 10
Dependent Claims taught by Kawamoto
Kawamoto teaches wherein the cultured cells or tissue for transplantation are those induced from stem cells (Utilization of iPS cells in Allogenic Transplantation:  Concept of iPS Cell Stock Project, Pages 8-9) as in instant Claim 2, Kawamoto teaches wherein the cultured cells or tissue for transplantation are those induced from stem cells or progenitor cells (Utilization of iPS cells in Allogenic Transplantation:  Concept of iPS Cell Stock Project, Pages 8-9) as in instant Claim 3, Kawamoto teaches wherein the cultured cells or tissues for transplantation are those differentiated from iPS cells induced from a cell of a donor who is homozygous for HLA haplotypes (Utilization of iPS cells in Allogenic Transplantation:  Concept of iPS Cell Stock Project, Pages 8-9) as in instant Claim 4, Translated page 9 of Kawamoto states, in Japan about 15% of the as in instant Claims 5-6, Kawamoto teaches wherein the iPS cells induced from a cell of a donor homozygous for HLA haplotypes are obtained from an iPS cell bank in which iPS cells induced from donors who are homozygous for HLA haplotypes are stored in connection with information regarding HLA of the donors (Utilization of iPS in Allogenic Transplantation:  Concept of iPS cell stock Project, Pages 8-9) as in instant Claim 7, wherein the HLA-C ligand molecule to be introduced into the cultured cells or tissues for transplantation is the same HLA-C ligand molecule as that expressed in the recipient (Utilization of iPS in Allogenic Transplantation:  Concept of iPS cell stock Project, Pages 8-9).  If the donor cell/tissue is homozygous, then it can contain the same HLA haplotype as at least one HLA haplotype in the recipient as in instant Claim 10.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; 

In the present situation, rationales A, B, E, F and G are applicable. The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  West teaches genetic introduction of genes to affect HLA expression, capable of producing stem cells that are homozygous in HLA expression.  Kawamoto teaches the importance of HLA haplotypes in iPS cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.


Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632